Opinion by
Judge Cofer:
The sureties in each bond are liable to the ward for any money which came to the hands of their principal, whether received before or after the date of the bond upon which they are sureties. Elbert v. Jacoby, 8 Bush 542; Boyk v. Gault, et al., 3 Bush 644.
The credit for the board and clothing- of the ward was properly rejected. During- the years 1861, 2 and 3, and a portion of the year 1864 the ward’s father was living, and the guardian was not appointed until August, 1864. During the lifetime of the father he was liable for the board and clothing of the child; and if the appellant is not to be deemed to have boarded and clothed him as an act of hospitality, his claim for compensation was against the father, and not against the child, and especially so as he had not then been appointed guardian.
The evidence shows that from 1864 to the time when the appellant, John A. Stiff, was removed from his office of guardian, the appellee was abundantly able to earn, and did earn as much as his board and clothing were worth. The answer does not contain a counterclaim or a set-off, and no reply was necessary.
Perceiving no error, the judgment is atñrmed as to all the appellants except Leonard Cashman. He does not appear to have been served with process, and did not appear in the action.
The judgment as to him is reversed, and the cause is remanded, for further proceedings.